Tilson, Judge:
In submitting this appeal for decision counsel for the respective parties have agreed that the unit invoice values of this merchandise, plus the cost- A packing represent the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States; that the foreign value of such or similar merchandise was not higher, and the record in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, has been admitted in evidence herein.
Upon the agreed facts and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the unit invoice values, plus packing. Judgment will be rendered accordingly.